                    Case 2:19-cv-00120-ER Document 12 Filed 07/29/19 Page 1 of 1


AO 440 (Rev. 06£12) Summons in a Civil Action (Page 2)

 Civil Action No.          2: 19-CV-120-ER

                                                           PROOF OF SERVICE
                     (Tltis section s!,ould ,wt be filed wit/, tire court unless required by Fed. R. Civ. P. 4 (/))

                                                                  Step/re11 Orla1tdo
           This summons for (name ofindivid11al and title, ifany) -----------------------
 was received by me on (date)          --------
                                       07/10/2019
                                                  --
           0    I personally served the summons on the individual at (place)

          ---------------------- on (date) --------- ; or
           0' I left the summons at the individual's residence or usual place of abode with           (name) Patricia Orlando
                                                                 , a person of suitable age and discretion who resides there,
           on (date) 07/26/2019                    , and mailed a copy to the individual's last known address; or

           0    I served the summons on (name ofindivid11al)                                                                    , who is
            designated by law to accept service of process on behalf of (name oforganization)
          ---------------------- on (date) --------- ; or
           0    I returned the summons unexecuted because                                                                          ; or

           0    Other {specify):



           My fees are$ 50.46                      for travel and$    100            for services, for a total of$ 150.46


           I declare under penalty of perjury that this information is true,


           07/26/2019
 Date:
                                                                                          Server's signature
                                                                Frank Perillo, Process Server

                                                                                        Printed name and title



                                                               1500 S Columbus Blvd, Philadelphia, PA 19147
                                                                                          Server 's address

 Additional information regarding attempted service, etc:
 I served a copy of the complaint, summons and all documents related to on Stephen Orlando. Service was accepted by
 his wife, Patricia Orlando. Patricia Orlando is middle aged white female, around 5'7 in height with white hair and
 glasses. Service was completed on 07/26/2019 at 3:19 PM at 114 Rutledge Ave, Rutledge, PA 19070
